IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,336




EX PARTE MARIANO ROSALES, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 918206 IN THE 351ST JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to driving while
intoxicated, and was sentenced to eleven years’ imprisonment.  He did not appeal his conviction. 
            Applicant contends that he was denied due process and a fair trial, because his charge was
based on breath test evidence that was unreliable.  Deetrice Wallace, a contract technical supervisor
in charge of the breath test instruments that produced Applicant’s breath test results, was convicted
of tampering with governmental records relating to breath test machine inspection and maintenance
during the period applicable to Applicant’s case.
            The trial court has determined that the evidence upon which Applicant’s conviction in this
cause is based was unreliable, and that Applicant was therefore denied due process and a fair trial. 
Relief is granted.  The judgment in Cause No. 918206 in the 351st Judicial District Court of Harris
County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to
answer the charge against him.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: May 5, 2010
Do Not Publish